MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                 FILED
regarded as precedent or cited before any                        Jun 07 2017, 5:44 am
court except for the purpose of establishing
                                                                      CLERK
the defense of res judicata, collateral                           Indiana Supreme Court
                                                                     Court of Appeals
estoppel, or the law of the case.                                      and Tax Court




ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Craig V. Braje                                           Curtis T. Hill, Jr.
David K. Payne                                           Attorney General of Indiana
Braje, Nelson & Janes, LLP
                                                         Jodi Kathryn Stein
Michigan City, Indiana                                   Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Kaylin M. Reynolds,                                      June 7, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         46A03-1609-CR-2139
        v.                                               Appeal from the LaPorte Circuit
                                                         Court
State of Indiana,                                        The Honorable Thomas Alevizos,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         46C01-1511-F3-990



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 46A03-1609-CR-2139 | June 7, 2017       Page 1 of 5
                                Case Summary and Issue
[1]   Kaylin Reynolds pleaded guilty to neglect of a dependent resulting in serious

      bodily injury, a Level 3 felony, and was sentenced to twelve years in the

      Indiana Department of Correction. Reynolds appeals her sentence, contending

      it is inappropriate in light of the nature of the offense and her character.

      Concluding her sentence is not inappropriate, we affirm.



                            Facts and Procedural History
[2]   On November 7, 2015, twenty-year-old Reynolds and her boyfriend, Coty

      Sobolewski, were taking care of fourteen-month-old J.H. In their care, J.H.

      sustained third-degree burns over her lower torso, legs, and genital area.

      Reynolds and Sobolewski were immediately aware of J.H.’s injuries but did not

      seek medical treatment. Reynolds attempted to apply cream to J.H.’s legs to

      relieve the extreme pain.


[3]   Three days later, Reynolds and Sobolewski sought the advice of their neighbor,

      Lola Evans. Evans instructed them to immediately call 911 as J.H.’s breathing

      was labored, her eyes were fixed, and she was drooling. Reynolds turned to

      Sobolewski and said, “no, what if they think we hurt the baby or got the baby

      high.” Transcript, Volume II at 23. After Evans threatened to call 911,

      Reynolds decided to take J.H. to the hospital.


[4]   At the hospital, J.H. was sedated, placed on a ventilator, and transported to the

      burn unit at Loyola Medical Center in Chicago. J.H. also suffered from a blood

      Court of Appeals of Indiana | Memorandum Decision 46A03-1609-CR-2139 | June 7, 2017   Page 2 of 5
      infection and remained in the hospital for two months. J.H. suffered extreme

      pain and her father has to apply medication to her legs twice daily to mitigate

      any permanent scarring.


[5]   The State charged Reynolds with neglect of a dependent resulting in serious

      bodily injury, a Level 3 felony. On March 4, 2016, Reynolds pleaded guilty as

      charged. At the sentencing hearing, the trial court noted the following

      aggravating circumstances: 1) the victim was less than two years of age, 2)

      Reynolds had a prior criminal history, and 3) Reynolds showed a lack of

      remorse by attempting to place blame on Sobolewski. The only mitigating

      circumstance found by the trial court was Reynolds’ plea of guilty. The trial

      court sentenced Reynolds to twelve years in Department of Correction.

      Reynolds now appeals.



                                 Discussion and Decision
[6]   Reynolds contends her twelve-year sentence is inappropriate in light of the

      nature of her offense and her character. Indiana Rule of Appellate Procedure

      7(B) gives appellate courts the authority to revise a defendant’s sentence if,

      “after due consideration of the trial court’s decision, the Court finds that the

      sentence is inappropriate in light of the nature of the offense and the character

      of the offender.” The defendant bears the burden of persuading this court that

      his or her sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080

      (Ind. 2006). “[S]entencing is principally a discretionary function in which the

      trial court’s judgment should receive considerable deference.” Cardwell v. State,

      Court of Appeals of Indiana | Memorandum Decision 46A03-1609-CR-2139 | June 7, 2017   Page 3 of 5
      895 N.E.2d 1219, 1222 (Ind. 2008). It is not for the reviewing court “to achieve

      a perceived ‘correct’ result in each case,” but “[t]he principal role of appellate

      review should be to attempt to leaven the outliers.” Id. at 1225. Whether we

      regard a sentence as inappropriate turns on “the culpability of the defendant,

      the severity of the crime, the damage done to others, and myriad other factors

      that come to light in a given case.” Id. at 1224.


[7]   The advisory sentence is the starting point the legislature has selected as an

      appropriate sentence for the crime committed. Anglemyer v. State, 868 N.E.2d
482, 494 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007). Reynolds

      pleaded guilty to neglect of a dependent resulting in serious bodily injury as a

      Level 3 felony. See Ind. Code § 35-46-1-4(b)(2). The statutory sentencing range

      for a Level 3 felony is three to sixteen years, with an advisory sentence of nine

      years. Ind. Code § 35-50-2-5(b). Based upon its identification of several

      aggravating factors, the trial court imposed a twelve-year sentence.


[8]   As to the nature of the offense, Reynolds was placed in a position of trust and

      care of a fourteen-month-old child. In her care, J.H. sustained third-degree

      burns on approximately 23% of her body that went untreated for three days,

      despite Reynolds’ awareness of the severity of the burns. When told that J.H.

      needed immediate medical care, Reynolds first expressed her concern about

      whether she would be found at fault and whether anyone would think she “got

      [J.H.] high.” Tr., Vol. II at 23. In addition, J.H. has permanent scarring and

      may have to have surgery on her legs.



      Court of Appeals of Indiana | Memorandum Decision 46A03-1609-CR-2139 | June 7, 2017   Page 4 of 5
[9]    As to Reynolds’ character, the trial court noted this is Reynolds’ second offense

       against a child in her young life. In 2010, Reynolds was adjudicated a

       delinquent for child molesting. Reynolds also has a conviction for conversion.

       Aside from her limited, but significant criminal history, Reynolds’ reaction to

       these events speak volumes. As noted above, Reynolds’ first reaction to being

       informed J.H. needed medical care was concern for herself and whether she

       would be deemed at fault or potentially be in trouble for drug use. Nothing

       about Reynolds’ character persuades us her sentence requires revision.



                                               Conclusion
[10]   Reynolds’ sentence is not inappropriate in light of the nature of her offense and

       her character, and we therefore affirm her sentence.


[11]   Affirmed.


       Vaidik, C.J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 46A03-1609-CR-2139 | June 7, 2017   Page 5 of 5